DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 1:
medium accommodation portion;
medium transport section; and
image detection section.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Havive et al. (U.S. 20200114668 A1).
Havive et al. discloses a duplex printing device with printing stations for each side and a sensor for sensing test patterns. A single sensor may be placed between the two print stations and the medium may be fed backwards after printing by the downstream print station so that the test patterns may be sensed with a single sensor. This embodiment is not shown, and is discussed at [0020]. Unwinders and rewinders are disclosed for the web, but a discharge port is not discussed. 
Havive et al. discloses:
1. A printing apparatus (fig. 2) comprising: 
a medium accommodation portion that accommodates a medium ( [0025], unwinder); 
a medium take up roll (rewinder); 
a medium transport section (web transport system) that transports the medium along a transport path from the medium accommodation portion toward the medium take up roll; 
an ejection head (fig. 2, downstream head 220) that ejects a liquid to the medium to form an image on the medium ( [0028], inkjet); and 
an image detection section (250) that detects the image formed on the medium, wherein 
the image detection section is located between the ejection head and the medium accommodation portion along the transport path ( [0020], [0025], the single sensor embodiment has the sensor between the downstream ejection head 220 and the unwinder), 
the ejection head is located between the image detection section and the rewinder along the transport path (the single sensor embodiment also has the ejection head between the image detection section and the rewinder), and 
the printing apparatus has a first mode and a second mode, the first mode being a mode in which the medium transport section transports the medium in a direction from the medium accommodation portion toward the rewinder, and the ejection head ejects the liquid to the medium (fig. 7, step 710, the test patterns are printed, additionally, during normal operation where a print job is printed, a normal printed image is printed), 70SE-US215194 and the second mode being a mode in which the medium transport section transports the medium in a direction from the rewinder toward the medium accommodation portion, and the image detection section detects image information of the image formed on the medium ( [0020], the single sensor embodiment reverse feeds the paper for sensing after the test pattern is printed).
Havive et al. does not disclose a medium discharge port for discharging the medium to an outside of the printing apparatus.
The Examiner takes Official Notice that cutting of a web and discharging it from a discharge port was well known at the time the invention was filed.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Havive et al. to cut and discharge the web from a discharge port for the purpose of providing convenience to the user.
Claim(s) 2 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Havive et al. (U.S. 20200114668 A1) as applied to claim 1 above and further in view of Kim (U.S. 20080278528 A1).
Havive et al. does not disclose, with regards to claim:
2. The printing apparatus according to claim 1, wherein a shortest distance between the medium and the image detection section is shorter than a shortest distance between the medium and the ejection head.
However, Kim discloses this feature by placing the image sensor closer to the medium than the print head (fig. 8).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Havive et al. such that a shortest distance between the medium and the image detection section is shorter than a shortest distance between the medium and the ejection head.
The reason for performing the modification would have been to increase the accuracy of detection and prevent ambient light from interfering with the detection of the medium.
Havive et al. does not disclose, with regards to claim:
6. The printing apparatus according to claim 1, further comprising: 
a housing for accommodating the ejection head and the image detection section, wherein the housing includes an installation surface intersecting with an ejection direction in which the liquid is discharged from the ejection head to the medium, and a shortest distance between the installation surface and the ejection head is shorter than a shortest distance between the installation surface and the image detection section.
It is noted that the term “installation surface” is interpreted in light of the following language at [0060] of the instant application:
Here, in FIG. 5, a bottom surface 6 which is a surface of the housing 5 on the +Z side and is located at the bottom of the housing 5 in the gravity direction corresponds to an installation surface on which the printing apparatus 1 may be installed when the printing apparatus 1 is used.
	The Examiner takes Official Notice that it was well known in the art at the time of the invention to provide a housing for a printing device.
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to add a housing in Havive et al. for the purpose of protecting the device from dust and protecting the user from the device during operation.
Kim discloses a shortest distance between a bottom of the device and the ejection head is shorter than a shortest distance between the bottom of the device and the image detection section (fig. 3, note the height difference between the head and the image detection section and the printing medium travelling down between rollers 130/140 and 193).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Havive et al. such that a shortest distance between the installation surface and the ejection head is shorter than a shortest distance between the installation surface and the image detection section.
The reason for performing the modification would have been to further reduce the gap between the image detection section and the paper to increase the accuracy of detection and prevent ambient light from interfering with the detection of the medium.

Allowable Subject Matter
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Julian D Huffman whose telephone number is (571)272-2147. The examiner can normally be reached Monday through Friday 9am-6pm.
Examiner interviews are available via telephone, and Microsoft Teams conferencing (web-based or via Teams software). To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JULIAN D HUFFMAN/           Primary Examiner, Art Unit 2896